Title: From George Washington to Thomas Sim Lee, 24 January 1780
From: Washington, George
To: Lee, Thomas Sim


          
            Sir
            Head Quarters Morristown 24th Jany 1780
          
          I have been honored with your Excellency’s letter of Decr 26th and its inclosure. The immediate attention of goverment to the distresses of the army, and the effectual assistance promised from the operation of the act cannot but claim the acknowlegements of every good citizen. I flatter myself from your exertions, and those of the other States from which we derive our supplies, that we shall not again experience a like evil. I have the honor to be with the greatest regard, Your Excellency’s most obt sert
          
            Go: Washington
          
        